 

Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) dated as of November 10,
2008 is made by and between John W. Hohener (“Executive”) and MICROSEMI
CORPORATION, a Delaware corporation (“Company”).

 

NOW, THEREFORE, for good and valuable considerations, receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.             Term.  The term of this Agreement shall commence on the date
hereof.  The term of this Agreement shall be renewed automatically on a daily
basis so that the outstanding term is always two (2) year(s) after the date on
which notice of non-renewal or termination of this Agreement is given by the
Executive to the Company or by the Company to the Executive.  This Agreement
relates to Executive’s employment with the Company, or any subsidiary,
successor, assign or affiliate of the Company, under any written or oral
agreement.  For purposes of the following provisions “Date of Termination” means
the effective date of termination of Executive’s employment with any of the
entities described above, after notice and lapse of the notice period as
required herein.

 

2.             Terminations by Executive.

 

a.             Executive will be entitled to the applicable benefits described
in Section 3 if, during the term of this Agreement provided in Section 1,
Executive’s employment is terminated in any of the following circumstances:

 

(i)                                     Prior to a Change in Control (as defined
below), the Company terminates the Executive’s employment for any reason other
than Cause (as defined below).

 

(ii)                                  Upon or following a Change in Control, the
Company terminates the Executive’s employment for any reason.

 

(iii)                               Prior to a Change in Control, the Executive
terminates his employment with the Company upon not less than five (5) days’
written notice to the Company given within ninety (90) days following the date
on which the Executive becomes aware of a Good Reason (as defined below) to
terminate his employment.

 

(iv)                              Upon or following a Change in Control, the
Executive terminates his employment with the Company upon not less than five
(5) days’ written notice to the Company given within ninety (90) days following
the date on which the Executive becomes aware of a Good Reason (as defined
below) to terminate his employment.

 

b.             Good Reason.  For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following events:

 

(i)                                     any  reduction in, or limitation upon,
the compensation, reimbursable expenses or other benefits provided to Executive,
other than (A) as generally effected by valid public law or regulation or (B) as
results from change in the amount of the incentive compensation pool if not
resulting from changes in the incentive pool formula or allocations and not
resulting from accounting or operational effects of the acquisition;

 

(ii)                                  any change in assignment of Executive’s
primary duties to a work location more than 50 miles from the Company’s
principal executive office at 2381 Morse Avenue, Irvine, California 92614,
without Executive’s prior written consent;

 

(iii)                               any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company;

 

(iv)                              any material breach by the Company of any
provision of this Agreement;

 

(v)                                 the assignment to Executive, without his
consent, of duties inconsistent with Executive’s position so as to constitute a
diminution of status with the Company, including an assignment of Executive to a
position other than Chief Financial Officer of the ultimate parent company in
the event the Company is acquired by, or otherwise becomes a subsidiary of,
another company; or

 

(vi)                              any action taken by the Board or a standing
Committee of the Board in connection with, or the formation of a special
Committee of the Board for the purpose of, effecting any of the events listed in
subparagraphs (i) through (v) immediately above.

 

c.             Change of Control.  For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:

 

--------------------------------------------------------------------------------


 

(i)            Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

 

(ii)           Consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty-one percent (51%)
of the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approving a plan of complete
liquidation of the Company or a consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

d.             Cause.  For purposes of this Agreement, “Cause” means that the
Board, based on the information available to it, reasonably determines that any
of the following events or contingencies exists or has occurred:

 

(i)            Executive is convicted of, or pleads guilty or nolo contendre to,
a felony (whether or not involving the Company or any of its affiliates); or

 

(ii)           Executive commits an act of willful and material misconduct
involving the Company or any of its affiliates; or

 

(iii)          Executive willfully and repeatedly fails or refuses to perform
his duties to the Company and its affiliates; or

 

(iv)          the willful and material violation by Executive of any written
rule, regulation or policy of the Company; or

 

(v)           a material breach by Executive of any provision of this Agreement.

 

However, no act or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company, and in the case of clauses (ii) through (v) of the
foregoing definition, there shall be no determination of Cause hereunder unless
Executive shall have received written notice from the Board stating the nature
of the act or omission asserted to constitute Cause and affording Executive at
least ten (10) days to correct such act or omission.

 

e.             Other Terminations of Employment.  This Agreement does not limit
the Company’s or the Executive’s ability to terminate Executive’s employment in
any other circumstances; provided that the applicable benefits specified in
Section 3 shall be provided only for a termination of employment described in
Section 2(a) above.

 

3.             Severance Benefits.

 

a.             Subject to Section 3(c), Executive shall be entitled to the
following severance benefits if the Executive’s employment terminates in the
circumstances described in Section 2(a)(i) or 2(a)(iii):

 

(i)            Salary.  Executive or his estate shall be entitled to payment, to
be received (subject to Section 3(e) below) during the month following the month
in which Executive’s Separation from Service occurs, of an amount equal to 1.0
multiplied by Executive’s annualized base salary as of the Date of Termination.

 

(ii)           Incentive Compensation.  Executive or his estate will be entitled
to receive (subject to Section 3(e) below) during the month following the month
in which Executive’s Separation from Service occurs, an incentive compensation
payment of 1.0 multiplied by the highest annual incentive compensation amount
paid during any of the preceding three (3) full plan years.  In addition,
Executive or his estate will be entitled to receive a pro-rated share of his
annual incentive compensation amount otherwise payable to Executive for the
period from the beginning of the fiscal year in which the Date of Termination
occurs through the Date of Termination, such amount to be determined based on
such fiscal year and to be paid at the same time annual incentive compensation
payments are paid generally to the Company’s active executives.

 

(iii)          Car Allowance.  Executive or his estate will be entitled to
receive (subject to Section 3(e) below) during the month following the month in
which Executive’s Separation from Service occurs, an amount equal to 1.0 times
his annual car allowance in effect as of the Date of Termination.

 

(iv)          Equity Awards.  The restriction or forfeiture period on any
restricted stock (which term shall include for purposes of this Agreement any
restricted stock units) granted by the Company to Executive under all plans and
all stock options and general stock appreciation rights granted by the Company
to Executive shall lapse or accelerate, as the case may be, and become fully
vested and exercisable on the Date of Termination, and shall remain exercisable
for a period of one (1) year following the Date of Termination, subject to the
latest expiration date specified in the restricted stock or option agreements.

 

2

--------------------------------------------------------------------------------


 

(v)           Medical and Life Insurance.  Payment of premiums for medical,
dental and vision insurance and life insurance by the Company shall continue on
and subject to the terms of this Agreement for a period of one (1) year
following the Date of Termination, subject to termination under Section 7.  To
the extent that the payment of any premiums pursuant to this subparagraph (v) is
taxable to Executive, any such payment shall be paid to Executive on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  Executive’s right to payment of such premiums is
not subject to liquidation or exchange for another benefit and the amount of
such benefits that Executive receives in one taxable year shall not affect the
amount of such benefits that Executive receives in any other taxable year.

 

(vi)          Retirement Plans; Unvested Company Contribution.  The Executive
shall be entitled to receive, not later than the fifteenth (15th) day following
the Date of Termination (or, if so required under the provisions of the
applicable plan, program or arrangement and/or to comply with Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), not later than
the fifteenth (15th) day following Executive’s Separation from Service), all
benefits payable to him upon or on account of termination under any of the
Company’s tax-qualified employee benefit plans and any other plan, program or
arrangement relating to deferred compensation, retirement or other benefits
including, without limitation, any profit sharing, 401(k), employee stock
ownership plan, or any plan established as a supplement to any of the
aforementioned plans.  The Company shall also pay Executive, during the month
following the month in which Executive’s Separation from Service occurs, an
amount equal to all unvested Company contributions credited to the Executive’s
account under any tax-qualified employee benefit plan maintained by the Company
as of the Date of Termination. In the event that this subparagraph (vi) should
conflict with the provisions of any of the Company’s tax-qualified employee
benefit plans and any other plan, program or arrangement relating to deferred
compensation, retirement or other benefits including, without limitation, any
profit sharing, 401(k), employee stock ownership plan, or any plan established
as a supplement to any of the aforementioned plans, then the provisions of the
plan shall govern, provided that the Company’s contribution shall vest pursuant
to this subparagraph (vi) to the maximum extent permissible.

 

(vii)         Vacation and Sick Leave.  The Company shall also pay Executive,
not later than the second day following the Date of Termination, a pro rata
amount of his base salary under his employment agreement, in effect on the Date
of Termination, for each day of vacation leave which has accrued as of the Date
of Termination, but which is unpaid as of such date, to which Executive is
entitled under the Company’s vacation leave policy.  The Company shall be
required to pay for sick leave days only to the extent that Executive has taken
sick leave on or prior to the Date of Termination to which Executive is entitled
under the Company’s sick leave policy.

 

(viii)        General.  Executive or his estate shall also be entitled to any
other amounts then owing or accrued but unpaid to the Executive pursuant to any
plans or arrangements of the Company.

 

b.             Executive shall be entitled to the following severance benefits
if the Executive’s employment terminates in the circumstances described in
Section 2(a)(ii) or 2(a)(iv):

 

(i)            Salary.  Executive or his estate shall be entitled to payment, to
be received (subject to Section 3(e) below) not later than the fifteenth (15th)
day following Executive’s Separation from Service, of an amount equal to 2.0
multiplied by Executive’s annualized base salary as of the Date of Termination.

 

(ii)           Incentive Compensation.  Executive or his estate will be entitled
to receive, not later than (subject to Section 3(e) below) the fifteenth (15th)
day following Executive’s Separation from Service, an incentive compensation
payment of 2.0 multiplied by the highest annual incentive compensation amount
paid during any of the preceding three (3) full plan years.

 

(iii)          Car Allowance.  Executive or his estate will be entitled to
receive, not later than  (subject to Section 3(e) below) the fifteenth (15th)
day following Executive’s Separation from Service, a lump-sum amount equal to
2.0 times his annual car allowance in effect as of the Date of Termination.

 

(iv)          Equity Awards.  The restriction or forfeiture period on any
restricted stock granted by the Company to Executive under all plans and all
stock options and general stock appreciation rights granted by the Company to
Executive shall lapse or accelerate, as the case may be, and become fully vested
and exercisable on the Date of Termination, and shall remain exercisable for a
period of two (2) years following the Date of Termination, subject to the latest
expiration date specified in the restricted stock or option agreements.

 

(v)           Medical and Life Insurance.  Payment of premiums for medical,
dental and vision insurance and life insurance by the Company shall continue on
and subject to the terms of this Agreement for a period of two (2) years
following the Date of Termination, subject to termination under Section 7.  To
the extent that the payment of any premiums pursuant to this subparagraph (v) is
taxable to Executive, any such payment shall be paid to Executive on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  Executive’s right to payment of such premiums is
not subject to liquidation or exchange for another benefit and the amount of
such benefits that Executive receives in one taxable year shall not affect the
amount of such benefits that Executive receives in any other taxable year.

 

3

--------------------------------------------------------------------------------


 

(vi)          Retirement Plans; Unvested Company Contribution.  The Executive
shall be entitled to receive, not later than the fifteenth (15th) day following
the Date of Termination (or, if so required under the provisions of the
applicable plan, program or arrangement and/or to comply with Section 409A of
the Code, not later than the fifteenth (15th) day following Executive’s
Separation from Service), all benefits payable to him upon or on account of
termination under any of the Company’s tax-qualified employee benefit plans and
any other plan, program or arrangement relating to deferred compensation,
retirement or other benefits including, without limitation, any profit sharing,
401(k), employee stock ownership plan, or any plan established as a supplement
to any of the aforementioned plans.  The Company shall also pay Executive, not
later than the fifteenth (15th) day following the Date of Termination, an amount
equal to all unvested Company contributions credited to the Executive’s account
under any tax-qualified employee benefit plan maintained by the Company as of
the Date of Termination. In the event that this subparagraph (vi) should
conflict with the provisions of any of the Company’s tax-qualified employee
benefit plans and any other plan, program or arrangement relating to deferred
compensation, retirement or other benefits including, without limitation, any
profit sharing, 401(k), employee stock ownership plan, or any plan established
as a supplement to any of the aforementioned plans, then the provisions of the
plan shall govern, provided that the Company’s contribution shall vest pursuant
to this subparagraph (vi) to the maximum extent permissible.

 

(vii)         Vacation and Sick Leave.  The Company shall also pay Executive,
not later than the second day following the Date of Termination, a pro rata
amount of his base salary under his employment agreement, in effect on the Date
of Termination, for each day of vacation leave which has accrued as of the Date
of Termination, but which is unpaid as of such date, to which Executive is
entitled under the Company’s vacation leave policy.  The Company shall be
required to pay for sick leave days only to the extent that Executive has taken
sick leave on or prior to the Date of Termination to which Executive is entitled
under the Company’s sick leave policy.

 

(viii)        General.  Executive or his estate shall also be entitled to any
other amounts then owing or accrued but unpaid to the Executive pursuant to any
plans or arrangements of the Company.

 

c.             Release.  This Section 3(c) shall apply notwithstanding anything
else contained in this Agreement or any stock option or other equity-based award
agreement to the contrary.  As a condition precedent to any Company obligation
to Executive pursuant to Section 3(a) or any other obligation to accelerate
vesting of any equity-based award in connection with the termination of the
Executive’s employment under the circumstances described in Section 2(a)(i) or
Section 2(a)(iii), Executive shall, upon or promptly following his last day of
employment with the Company, provide the Company with a valid, executed general
release agreement in a form acceptable to the Company, and such release
agreement shall have not been revoked by Executive pursuant to any revocation
rights afforded by applicable law.

 

d.             Separation from Service.  As used herein, a “Separation from
Service” occurs when Executive dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

 

e.             Specified Employees.  Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s
Separation from Service, Executive shall not be entitled to any payment or
benefit pursuant to this Section 3 until the earlier of (i) the date which is
six (6) months after Executive’s Separation from Service for any reason other
than death, or (ii) the date of Executive’s death.  Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive’s
Separation from Service that are not so paid by reason of this
Section 3(e) shall be paid as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after Executive’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Executive’s death) and, in the
event of such a delay, the amount of the benefit that is so delayed shall
include interest from the date the amount was otherwise payable (but for such
delay) through the date upon which payment is actually made.  For this purpose,
interest shall be simple interest calculated using a rate equal to 200% of the
Short-term Applicable Federal Rate (annual compounding) published by the
Internal Revenue Service for the month in which the Executive’s Separation from
Service occurs.  The provisions of this Section 3(e) shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.

 

4.             Other Benefits Following Termination.  Executive shall also be
entitled to the following additional benefits upon or following any such
termination following a Change in Control as described in Section 3:

 

a.             COBRA.  To the extent required by law, Executive shall have the
rights under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or
any successor statute.

 

5.             Indemnification.  For at least ten (10) years following the Date
of Termination for any reason, Executive shall continue to be indemnified under
the Company’s Certificate of Incorporation and Bylaws at least to the same
extent indemnification was available prior to the Date of Termination and
permitted by law, and Executive shall be insured under the directors’ and
officers’ liability insurance, the fiduciary liability insurance and the
professional liability insurance policies that are the same as, or provide
coverage at least equivalent to, those applicable or made available by the
Company to the then members of senior management of the Company. Independent of
such provision, if at any time Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, by reason of
the fact that Executive is or was a director

 

4

--------------------------------------------------------------------------------


 

or officer of the Company or serves or served any other corporation fifty
percent (50%) or more owned or controlled by the Company in any capacity at the
Company’s request, Executive shall be indemnified by the Company, and the
Company shall pay Executive’s related expenses when and as incurred, all to the
full extent permitted by law.

 

6.             Obligatory Restrictions on Executive.  In addition to any and all
other similar restrictions and limitations on Executive pursuant to law, other
agreements and policies of the Company, Executive agrees that following a
termination of a kind described in Section 2(a) for which the Company is
obligated to pay benefits as described in Section 3, except as provided below or
with the Company’s written consent, Executive will be bound by the following
restrictive covenants during the period commencing on the Date of Termination
and extending, in the case of a termination described in Section 2(a)(i) or
Section 2(a)(iii), for one (1) year or, in the case of a termination described
in Section 2(a)(ii) or 2(a)(iv), for two (2) years:

 

a.             Non-Competition.  Executive will not, directly or indirectly,
engage for his own account in, or own, manage, operate, control, be employed as
an employee or consultant, buy, participate in, or be connected in any manner
with the ownership, management, operation or control of any firm, corporation,
association, or other business entity which is in competition with the business
of the Company; provided that Executive may invest in a business competitive
with the Company to an extent not exceeding five percent (5%) of the total
outstanding shares at the time of such investment in each one or more
companies.  A business will be considered for this purpose in competition with
the Company if and only if the products of such business include more than
one-third of the Company’s products as of immediately prior to the Change in
Control.

 

b.             No Solicitation of Employees.  Executive will not solicit or,
with the exception of any persons related to Executive by blood, marriage, or
adoption, not more remote than first cousin, employ any current or future
employee of the Company and will not intentionally disparage the Company, its
management or its products.

 

c.             Consideration.  Executive’s obligations are made in consideration
of the severance benefits paid or committed to be paid by the Company following
the Date of Termination.  The restrictive covenants on the part of Executive set
forth in this Section 6 shall survive the termination of this Agreement, and the
existence of any claims or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense in the enforcement of these covenants.  In the event of a breach or
threatened breach by Executive of the provisions of this Section 6, the Company
shall be entitled to an injunction restraining Executive from violating the
provisions of this Section.

 

7.             Termination of Certain Benefits Following New Employment.  If
Executive accepts a substantial engagement or employment (“New Employment”) with
any other corporation, partnership, trust, government or other entity at any
time during the term of benefit continuation referred to above, the Company may
elect that Executive cease to be entitled to car allowance or medical, dental or
vision insurance benefits effective upon the commencement of such other
engagement or employment.  However, Executive shall nevertheless continue to be
entitled to the other benefits of this Agreement and shall continue to be bound
by the provisions of this Agreement for any remaining duration of any period
then applicable to Executive.  For the purposes of this provision, “employment”
or “engagement” shall exclude (i) service as an officer or director of a
personal investment holding company, (ii) service as a director on the Board of
a corporation or nonprofit organization, (iii) engagement as a bona fide
part-time consultant, or (iv) self-employment or engagement as an officer or
director of an operating corporation or enterprise (as opposed to a personal
investment holding company) founded or controlled by Executive and which has
(and only so long as it continues to have) revenues of less than $25 million per
year.

 

8.             No Mitigation by Executive Required.  Company recognizes that
because of Executive’s special talents, stature and opportunities in the
electronics industry, in the event of termination by the Company or Executive
before the end of the agreed term, the parties acknowledge and agree that the
provisions of this Agreement regarding further payment of base salary, bonuses,
and the exercisability of stock options and lapse of the restrictive or
forfeiture period on restricted stock constitute fair and reasonable provisions
for the consequences of such termination, do not constitute a penalty, and such
payments and benefits shall not be limited or reduced by amounts Executive might
earn or be able to earn from any other employment or ventures during the
remainder of the agreed term of this Agreement.  Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.

 

9.             Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of Executive, his heirs, distributees and assigns, and the
Company, its successors and assigns. Executive may not, without the express
written permission of the Company, assign or pledge any rights or obligations
hereunder to any person, firm or corporation. Such permission shall not be
unreasonably withheld. If the Executive should die while any amount would still
be payable to Executive if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with this Agreement to
the Executive’s estate.

 

10.           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

11.           Assignment and Other Rights.  The Company will require any
successor (whether direct or indirect, by operation of law, by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the

 

5

--------------------------------------------------------------------------------


 

Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as the Executive would be entitled hereunder, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be the Date of Termination.  As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business and/or assets that assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

12.           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

13.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at his home address appearing in the records of the Company, in the
case of the Executive, and in the case of the Company, to the attention of the
Chairman of the Board at the principal executive offices of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. Acceptance by Executive of benefits of participation shall
constitute a certification by Executive of his continued eligibility for
participation.

 

14.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of California.

 

15.           Costs.  Each of the parties shall pay its own expenses, including
attorneys’ fees, in the negotiation and preparation of this Agreement.

 

16.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.  If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.  If this
Agreement is held invalid or cannot be enforced, then to the full extent
permitted by law, any prior agreement between the Company (or any predecessor
thereof) and Executive shall be deemed reinstated as if this Agreement has not
been executed.

 

17.           Arbitration.

 

a.             Any disagreement, dispute, controversy or claim arising out of or
in any way related to this Agreement or the subject matter thereof or the
interpretation hereof or any arrangements relating hereto or contemplated herein
or the breach, termination or invalidity hereof shall be settled exclusively and
finally by arbitration.

 

b.             The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”). The arbitral tribunal shall consist of one
arbitrator.

 

c.             The Company shall pay all of the fees, if any, and expenses of
such arbitration, and shall also pay all Executive’s expenses, including
attorneys’ fees, incurred in connection with the arbitration regardless of the
final outcome of such arbitration.

 

d.             The arbitration shall be conducted in Orange County, California,
or in any other city or county in the United States of America as the parties to
the dispute may designate by mutual written consent.

 

e.             Any decision or award of the tribunal shall be final and binding
upon the parties to the arbitration proceeding.  The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to review such award by
any court or tribunal.  The parties hereto agree that the award may be enforced
against the parties to the arbitration proceeding or their assets wherever the
award may be entered in any court having jurisdiction thereof.

 

f.              The parties stipulate that discovery may be held in any such
arbitration proceeding as provided in Section 1283.05 of the California Code of
Civil Procedure, as may be amended or revised from time to time.

 

g.             During the period until the dispute is finally resolved in
accordance with this Section, the Company will continue to pay the Executive his
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue the Executive as a
participant in all compensation, employee benefit and insurance plans, programs,
arrangements and perquisites in which the Executive was participating or
entitled when the notice giving rise to the dispute was given, until the dispute
is finally resolved in accordance with this Section 17. Amounts paid under this
subparagraph g shall be repaid to the Company or be offset against or reduce any
other amounts due the Executive under this Agreement, as appropriate, only upon
the final resolution of the dispute.

 

6

--------------------------------------------------------------------------------


 

18.           Entire Agreement.  As of the date hereof, all previous agreements
relating to the employment of Executive, however styled, are hereby superseded
to the extent inconsistent herewith, and, excepting Executive’s present
participation in Company stock and/or other benefit plans or programs and the
agreements thereunder, which are hereby reaffirmed in all respects by both
parties thereto except as expressly modified by this Agreement, this Agreement
embodies all agreements, contracts, and understandings by and between the
parties hereto.  In addition, this Agreement supersedes and amends any
subsequent employment agreement between Executive and the Company except to the
extent such subsequent agreement expressly provides or provides benefits in
excess of those herein provided.  Should any other agreement, plan or
arrangement between Company and Executive or other officers or employees of the
Company provide for greater benefits upon a change in control, the terms of such
other agreement, plan or arrangement shall apply to Executive on a “most
favored” basis.  This Agreement may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

 

19.           Withholding.  All payments or benefits under this Agreement are
subject to, and the net payment to Executive will be reduced by, any applicable
payroll tax withholding requirements, and will be payable net of appropriate
amounts properly credited to the payment of income taxes of the Executive.  The
determination of the amount of any such withholding shall be made or confirmed
by the independent accounting firm then employed by the Company.

 

20.           Separate Counsel.  The Company has been represented by counsel in
the negotiation and execution of this Agreement. The Executive has been invited
and given opportunity to engage counsel independently to review or negotiate
this Agreement, and Executive has had an adequate opportunity to do so and has
either done so or chosen not to engage counsel.

 

21.           Construction.  It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to payment of any additional tax,
penalty or interest imposed under Code Section 409A.  The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.

 

IN WITNESS WHEREOF, the parties have executed this Executive Retention Agreement
as of the day and year first above written.

 

 

COMPANY:

 

MICROSEMI CORPORATION

 

 

 

 

 

 

 

By:

/s/ James J. Peterson

 

Name:

James J. Peterson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ John W. Hohener

 

Name: John W. Hohener

 

7

--------------------------------------------------------------------------------